SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 18, 2011 VECTREN CORPORATION (Exact name of registrant as specified in its charter) Commission File No. Registrant, State of Incorporation, Address, and Telephone Number I.R.S Employer Identification No. 1-15467 Vectren Corporation 35-2086905 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 1-16739 Vectren Utility Holdings, Inc. 35-2104850 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 Former name or address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On August 18, 2011, Vectren Corporation announced that Vectren Energy Delivery of Indiana, the holding company for the Company’s Indiana utilities, received regulatory approvalfrom the Indiana Utility Regulatory Commission (IURC) to extend its natural gas energy efficiency programs in Indiana for another four years.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. In connection with the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995, the Company is hereby furnishing cautionary statements identifying important factors that could cause actual results of the Company and its subsidiaries to differ materially from those projected in forward-looking statements of the Company and its subsidiaries made by, or on behalf of, the Company and its subsidiaries. These cautionary statements arefurnished as Exhibit 99.2. Item 9.01Exhibits (d) Exhibits The exhibits listed below are filed herewith. Exhibit Number Description Vectren Energy Delivery of Indiana receives approval to continue Indiana natural gas energy efficiency programs Cautionary Statement for Purposes of the "Safe Harbor" Provisionsof the PrivateSecurities Litigation Reform Act of 1995 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VECTREN CORPORATION VECTREN UTILITY HOLDINGS, INC. August 19, 2011 By:/s/ M. Susan Hardwick M. Susan Hardwick Vice President, Controller & Assistant Treasurer INDEX TO EXHIBITS The following Exhibits are filed as part of this Report to the extent described in Item 8.01: Exhibit Number Description Vectren Energy Delivery of Indiana receives approval to continue Indiana natural gas energy efficiency programs Cautionary Statement for Purposes of the "Safe Harbor" Provisionsof the PrivateSecurities Litigation Reform Act of 1995
